EXHIBIT 10.2

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into on December 31, 2012 (the “Amendment Effective Date”), by and between DDR
Corp., an Ohio corporation (“DDR” or the “Company”), and David J. Oakes
(“Executive”).

Executive has been and is now employed by and serving DDR as its Senior
Executive Vice President & Chief Financial Officer. Executive and DDR are
currently parties to an Employment Agreement, dated April 12, 2011 (the “Current
Agreement”), that reflects the terms pursuant to which Executive has been
serving DDR. The Board of Directors of DDR (the “Board”), on behalf of the
Company, and Executive desire to enter into this Amendment to amend the Current
Agreement to reflect the terms pursuant to which Executive will continue to be
employed by and serve DDR (the Current Agreement as so amended, the “Amended
Agreement”). Certain capitalized terms used in this Amendment without definition
have the meanings ascribed to them in the Current Agreement.

DDR and Executive agree, effective as of the Amendment Effective Date, as
follows:

1. Amendment and Restatement of Section 1 of the Current Agreement. Section 1 of
the Current Agreement is hereby amended and restated in its entirety as follows:

“1. Employment, Term. DDR engages and employs Executive to render services in
the administration and operation of its affairs as (a) its Senior Executive Vice
President & Chief Financial Officer through December 31, 2012 and (b) its
President & Chief Financial Officer effective January 1, 2013, in each case
reporting directly to DDR’s Chief Executive Officer (the “CEO”), all in
accordance with the terms and conditions of this Agreement, for a term extending
from the Effective Date through December 31, 2015. The period of time from the
Effective Date until December 31, 2015 is sometimes referred to herein as the
“Contract Period.” ”

2. Amendment and Restatement of Section 3 of the Current Agreement. Section 3 of
the Current Agreement is hereby amended and restated in its entirety as follows:

“3. Compensation. For all services to be rendered by Executive to DDR under this
Agreement during the Contract Period while Executive is employed by DDR,
including services as Senior Executive Vice President & Chief Financial Officer
or as President & Chief Financial Officer, and any other services specified by
the CEO, DDR will pay and provide to Executive the compensation and benefits
specified in this Section 3.”

3. Amendment and Restatement of Section 3.1 of the Current Agreement.
Section 3.1 of the Current Agreement is hereby amended and restated in its
entirety as follows:

“3.1 Base Salary. From and after the Effective Date and through December 31,
2012 while Executive is employed by DDR, DDR will pay Executive base salary (the
“Base Salary”), in equal monthly or more frequent installments, at the rate of
not less than Four Hundred Seventy-Five Thousand Dollars ($475,000) per year.
From and after January 1, 2013 and through the Contract Period while Executive
is employed by DDR, DDR will pay Executive Base Salary, in equal monthly or more
frequent installments, at the rate of



--------------------------------------------------------------------------------

not less than Five Hundred Twenty-Five Thousand Dollars ($525,000) per year,
subject to such increases as approved by DDR.”

4. Amendment and Restatement of Section 3.2 of the Current Agreement.
Section 3.2 of the Current Agreement is hereby amended and restated in its
entirety as follows:

“3.2 2011-2012 Annual Cash Bonus. In addition to Base Salary, if Executive
achieves the factors and criteria for annual bonus compensation hereinafter
described for any calendar year of the Company (beginning with 2011 and ending
with 2012) during the Contract Period while Executive is employed by DDR, then
the Company shall pay an annual bonus to Executive, in cash, for such calendar
year (an “Annual Cash Bonus”) not later than March 15 of the immediately
subsequent calendar year, determined and calculated in accordance with the
percentages set forth on Exhibit A attached hereto. The Company’s award of an
Annual Cash Bonus to Executive shall be determined based on the factors and
criteria that may be established from time to time for the calculation of the
Annual Cash Bonus by DDR; provided, that for the Company’s 2011 calendar year,
the Annual Cash Bonus for Executive will be determined in accordance with the
performance metrics and their relative weighting set forth on Exhibit A attached
hereto. For 2012, if Executive is then employed by DDR, DDR will provide
Executive with written notice of the performance metrics and their relative
weighting to be used in, and any specific threshold, target and maximum
performance targets applicable to, the determination of the Annual Cash Bonus
for Executive for such calendar year not later than March 15th of such year.
There is no guaranteed Annual Cash Bonus under this Agreement for 2011 or 2012,
and for each applicable year, Executive’s Annual Cash Bonus could be as low as
zero or as high as the maximum percentage set forth on Exhibit A attached
hereto.”

In addition, all references to “Annual Cash Bonus” in the Current Agreement
(other than in Section 3.2 or on Exhibit A) are hereby amended and replaced with
“Annual Cash Bonus or Annual Bonus, as applicable,” for purposes of the Amended
Agreement.

5. New Section 3.2.1 in the Amended Agreement. A new Section 3.2.1 is hereby
added for purposes of the Amended Agreement as follows:

“3.2.1 2013-2015 Annual Bonus. In addition to Base Salary, if Executive achieves
the factors and criteria for annual bonus compensation hereinafter described for
any calendar year of the Company (beginning with 2013) during the Contract
Period while Executive is employed by DDR, then the Company shall pay an annual
bonus to Executive for such calendar year (an “Annual Bonus”), not later than
March 15 of the immediately subsequent calendar year, determined and calculated
in accordance with the percentages set forth on Exhibit A-1 attached hereto. Any
Annual Bonus earned by and paid to Executive under this Section 3.2.1 will be
paid 50% in cash, 37.5% in the form of an award of restricted shares, and 12.5%
in the form of an award of stock options. The Company’s award of an Annual Bonus
to Executive shall be determined based on the factors and criteria described on
Exhibit A-1, including those that may be established from time to time for the
calculation of the Annual Bonus by DDR. For each of the Company’s calendar years
in the Contract Period subsequent to 2013 while Executive is employed by DDR,
DDR will provide Executive with written notice of the performance metrics and
their relative weighting to be used in, and any specific threshold, target and
maximum performance targets applicable to, the determination of the Annual Bonus
for Executive for such calendar year not later than March 15th of such year.
There is no

 

2



--------------------------------------------------------------------------------

guaranteed Annual Bonus under this Agreement, and for each applicable year,
Executive’s Annual Bonus could be as low as zero or as high as the maximum
percentage set forth on Exhibit A-1 attached hereto.”

6. Amendment and Restatement of Section 3.3 of the Current Agreement.
Section 3.3 of the Current Agreement is hereby amended and restated in its
entirety as follows:

“3.3 2011-2012 Annual Equity Bonus. If Executive achieves the factors and
criteria for an Annual Cash Bonus, as described in Section 3.2, for any calendar
year of the Company (beginning with 2011 and ending with 2012) during the
Contract Period while Executive is employed by DDR, then DDR shall pay an annual
bonus to Executive, in the form of a time-based vesting equity award, for such
calendar year (an “Annual Equity Bonus”) not later than March 15 of the
immediately subsequent calendar year, determined and calculated in accordance
with the percentages set forth on Exhibit A attached hereto. DDR’s award of an
Annual Equity Bonus to Executive shall be determined based on the factors and
criteria that may be established from time to time for the calculation of the
Annual Equity Bonus by DDR; provided, that for 2011, the Annual Equity Bonus for
Executive will be determined in accordance with the performance metrics and
their relative weighting set forth on Exhibit A attached hereto. For 2012, if
Executive is then employed by DDR, DDR will provide Executive with written
notice of the performance metrics and their relative weighting to be used in,
and any specific threshold, target and maximum performance targets applicable
to, the determination of the Annual Equity Bonus for Executive for such calendar
year not later than March 15th of such year. There is no guaranteed Annual
Equity Bonus under this Agreement for 2011 or 2012, and for each applicable
year, Executive’s Annual Equity Bonus could be as low as zero or as high as the
maximum percentage set forth on Exhibit A attached hereto. The Annual Equity
Bonus shall be on the terms and subject to such conditions as are specified for
the particular Company plans or programs pursuant to which the Annual Equity
Bonus is granted.”

7. Amendment and Restatement of Second Sentence in Section 7.2(c),
Section 7.3(c) and Section 7.4(c) of the Current Agreement. The second sentence
in each of Sections 7.2(c) and 7.4(c) of the Current Agreement is hereby amended
and restated in its entirety as follows: “Except as otherwise provided in
Section 13.2, DDR will pay this amount to Executive during the Seventh Month
after the Termination Date (as defined in Section 13.1 below).” The second
sentence in Section 7.3(c) of the Current Agreement is hereby amended and
restated in its entirety as follows: “Except as otherwise provided in
Section 13.2, DDR will pay this amount to Executive’s personal representative as
soon as practicable following Executive’s death.”

8. New Exhibit A-1 in the Amended Agreement. A new Exhibit A-1, in the form of
Exhibit A-1 attached to this Amendment, is hereby added for purposes of the
Amended Agreement.

9. Counterparts. This Amendment may be executed in separate counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

10. Entire Agreement. The Amended Agreement, consisting of the Current Agreement
as amended as of the Amendment Effective Date by the Amendment, constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.



--------------------------------------------------------------------------------

11. Continuing Effectiveness. Except as otherwise provided herein, the Current
Agreement shall continue in full force and effect in accordance with its terms.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, DDR and Executive have executed this Agreement as of the
date first written above.

 

DDR CORP. By:  

/s/ Daniel B. Hurwitz

 

Daniel B. Hurwitz, President & Chief

Executive Officer

/s/ David J. Oakes

DAVID J. OAKES

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A-1

2013, 2014 AND 2015 ANNUAL BONUS OPPORTUNITIES

AS A PERCENTAGE OF YEAR-END BASE SALARY

 

Below Threshold

 

Threshold

 

Target

 

Maximum

0%

  200%   300%   400%

PERFORMANCE METRICS AND RELATIVE WEIGHTING

FOR 2013, 2014 AND 2015 ANNUAL BONUS OPPORTUNITIES

 

Performance Metric

   Relative Weighting

Same Store EBITDA Growth

   1/3

Relative Total Shareholder Return

   1/3

Strategic Objectives

   1/3